DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-15 and 19 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 13: “the cavity” lacks proper antecedent basis.
Regarding claim 14: “the first, second, third, or fourth sidewall” lack proper antecedent basis.
Regarding claim 15: “the sidewalls” lack proper antecedent basis.
Regarding claim 19: “the first sidewall” and “the second sidewall” lack proper antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 16: “the rectangular base” lacks proper antecedent basis.  Further it is not clear if the claim is attempting to further limit the parent claim so that the base is required to rectangular.  Correction and/or clarification is required.

Priority
Claims 10 and 20 recite that the base comprises a flange.  The earliest support for this limitation is found in parent application 15/818,597, figure 5, filed on 11/20/2017.  Therefore the PG pub. (US 2015/0366388) of parent application 14/313,788 is available prior art for claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 11, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burwinkel (US 2013/0200124).
Regarding claim 11: Burwinkel discloses a method of holding a condiment packet (¶0026,0027), comprising: placing the condiment packet into a holder (¶0036), the holder comprising: a base side (i.e. the underside of 12, as oriented in figure 5B); a top side (i.e. the top at lead line 12, fig 5B) connected to the base side; and only one opening (at lead line 14, fig 5B) at the top side, wherein the opening is sized to hold one condiment packet (¶¶0026,0027,0036), wherein the condiment packet is placed into the one opening at the top side (fig 5b, ¶0036).  
Regarding claim 15: Burwinkel, as applied to claim 11 above, discloses further comprising hanging the holder by a clip (28, fig 5B, ¶¶0032,0036) moveably attached (arm 32 moves,¶0032) to the base, wherein the clip is adjustable from a first position (i.e. engaged position as shown in fig 5b) to a second position (i.e. disengaged position, ¶¶0032, 0036).
Regarding claim 16: see the above §112 discussion.  Burwinkel, as applied to claim 11 above, discloses wherein the holder further comprises a lip (34, fig 5b) extending from the rectangular base (16, fig 5B).
	Regarding claim 20: Burwinkel, as applied to claim 11 above, discloses wherein the base comprises a flange (16, figure 5b).

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012-240720A (Futase).


    PNG
    media_image1.png
    430
    525
    media_image1.png
    Greyscale

	Regarding claim 11: Futase discloses a method of holding a condiment packet (i.e. soy sauce packet 2, fig 2, page 9 of English translation), comprising: placing the condiment packet into a holder (1, p. 9), the holder comprising: a base side (i.e. the bottom surface of the holder, called out in above figure)); a top side (called out in above figure) connected to the base side; and only one opening (called out above) at the top side, wherein the opening is sized to hold one condiment packet (2, figure 2), wherein the condiment packet is placed into the one opening at the top side (2, figure 2, p. 9).  

	Regarding claim 20: Futase, as applied above, discloses that the base comprises a flange (see above figure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Futase, as applied to claim 11 above.
Regarding claim 12: Futase, as applied above, discloses all of the claimed limitations except for the recited dimensions. However, the recited dimensions are result effective variables that would have been obvious for a person of ordinary skill in the art to have found through routine experimentation.  The dimensions of the base side and the height of the holder will affect the holder’s ability to secure the condiment packet in an upright position.  If the height or base were too small, the holder or the packet would easily fall over.  But making the base or height too large would be a waste of material and storage space.  Therefore, before the claimed invention was effectively filed, it 
Regarding claim 13: see the above claim objection.  Futase discloses a cavity (i.e. the interior of the holder) but not the specific dimensions.  However, the claimed dimensions are result effective variable that could be found through routine experimentation.  The cavity dimensions would be selected based on being able to fit the packet while keeping the packet upright; a major concern for Futase. Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Futase to have dimensions in the claimed range, because they are merely optimal or workable dimensions which could be found through routine experimentation     
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futase, as applied to claim 11 above, in view of Madrid (US 2011/0204066).
Regarding claim 17: Madrid, as applied above, discloses all of the claimed limitations except for a high density area near the base.  Madrid, however, discloses a container having a high density area (19, fig 1) near the base of the container (title, abstract). Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have provided the invention of Futase with a high density area near the base, as taught by Madrid, so as to make the packet holder (100) less likely to tip over.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futase, as applied to claim 11 above, in view of Keller (US 2007/0102432).
Regarding claim 18: Futase, as applied above, discloses all of the claimed limitations except that the base comprises a traction surface.  Keller, however, discloses a condiment holder (110) wherein the base comprises a traction surface (150, fig 3, (0014) so as to allow the condiment holder to be affixed to a surface. Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have provided the base of Futase with a traction surface, as taught by Keller, so that the packet holder could be affixed to a surface.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 2015/0366388) in view of Keller.
Regarding claims 10 and 20: See the above Priority discussion.  Goldstein clearly discloses all of the claimed limitations except that the base further comprises a flange. Keller, however, discloses a condiment container (110) wherein the base comprises a flange (near lead line 130, fig 1). Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have provided the base of Goldstein of a flange so as to make the condiment packet holder more stable and so as to catch condiment drips.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3, 5, 6, 11, 12, 13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,689,188. Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims in the patent recite all of the structure, but not specifically a method of use.  However, the recited method of use in the application, is clearly obvious and is the intended use of the structure recited in the patent.  For example, claim 1 of the patent recites, “ the cavity sized to hold one single-serving condiment packet.”  Therefore, the claims from the application are not patentably distinct over the claims from the patent.
  Claims 1-3, 5, 6, 7, 8, 10, 11-13, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,196,200. Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims in the patent recite all of the structure, but not specifically a method of use.  However, the recited method of use in the application, is clearly obvious and is the intended use of the structure recited in the patent.  For example, claim 1 of the patent recites, “a cavity…sized to hold one single-serving condiment packet.” Therefore, the claims from the application are not patentably distinct over the claims from the patent.
Claims 1-3, 5, 6, 8, 11-13, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,820,598. Although the claims at issue are not identical, they are not patentably distinct from each : The claims in the patent recite all of the structure, but not specifically a method of use.  However, the recited method of use in the application, is clearly obvious and is the intended use of the structure recited in the patent.  For example, claim 1 of the patent recites, “the cavity sized to hold one single-serving condiment packet.” Therefore, the claims from the application are not patentably distinct over the claims from the patent.
Claims 1-3, 5, 6, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,517,877. Although the claims at issue are not identical, they are not patentably distinct from each other because: The claims in the patent recite all of the structure, but not specifically a method of use.  However, the recited method of use in the application, is clearly obvious and is the intended use of the structure recited in the patent.  For example, claim 1 of the patent recites, “the cavity to hold one single-serving condiment packet.” Therefore, the claims from the application are not patentably distinct over the claims from the patent.
Allowable Subject Matter
Claims 4, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3, 5-9, and 14 would be allowable if the double patenting rejections are overcome.
The following is an examiner’s statement of reasons for allowance: the examiner considers Mansell (US 2013/0153578) to be the closest prior art of record (excluding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2013/0119103 discloses a condiment holder
5,667,119 discloses a condiment holder



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733